 



EXHIBIT 10.1
THIRD AMENDMENT
TO
EXECUTIVE EMPLOYMENT AGREEMENT
     This Third Amendment to Executive Employment Agreement (this “Third
Amendment”) is made to be effective as of May 30, 2006, by and between Daniel D.
Viren (“Executive”) and R. G. Barry Corporation (the “Company”).
W I T N E S S E T H:
     WHEREAS, Executive and the Company are parties to an Executive Employment
Agreement dated June 5, 2000, as amended by that certain First Amendment to
Executive Employment Agreement dated June 5, 2003, and that certain Second
Amendment to Executive Employment Agreement dated May 16, 2005 (the
“Agreement”);
     WHEREAS, the term of the Agreement expires on June 5, 2007;
     WHEREAS, Executive and the Company desire to extend the term of the
Agreement; and
     WHEREAS, such extension of the term of the Agreement has been approved by
the Board of Directors of the Company;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the Company and Executive agree as follows:
     1. Section 2 of the Agreement is hereby amended in its entirety to read as
follows:

    Section 2. Term of Employment. The term of employment of Executive by the
Company under this Agreement shall commence on June 5, 2000 (the “Agreement
Date”) and end on June 5, 2008 (the “Term of Employment”).

     2. Except as expressly amended hereby, the Agreement, as amended by this
Third Amendment, shall remain in full force and effect.
     3. This Third Amendment may be executed in any number of counterparts, and
each of such counterparts, when so executed, shall be deemed to be an original
and all such counterparts shall together constitute but one and the same
instrument.
[Remained of page intentionally blank; signatures to follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment,
to be effective as of the day and year first above written.

                COMPANY:
 
            R. G. BARRY CORPORATION
 
       
 
       
 
  By:   /s/ Greg A. Tunney
 
       
 
      Greg A. Tunney
President and Chief Executive Officer
 
       
 
            EXECUTIVE:
 
       
 
            /s/ Daniel D. Viren           Daniel D. Viren

 